DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tee et al. (USP 10, 187,082).
Regarding claim 1, Tee et al.’s figure 2B shows A multi-bit gray code generation circuit comprising: a zeroth bit gray code generation circuit (201) configured to generate a gray code corresponding to a bit 0 of a multi-bit gray code; and a plurality of gray code generation circuits (202-203) each configured to generate a gray code corresponding to each bit higher than the bit 0 of the multi-bit gray code, wherein each of the plurality of gray code generation circuits is constituted by a plurality of flip-flop circuits (master, slave), an output of a flip-flop circuit in the previous stage is input to a flip-flop circuit of the next stage, an output of a flip-flop circuit of the final stage is inverted (QB) and held by a flip-flop circuit of the first stage, and an output of one of the plurality of flip-flop circuits is output as a gray code corresponding to each bit as called for in claim 1.

Regarding claim 4, Tee et al.’s figure 2B shows the plurality of gray code generation circuits (202, 203) include a first gray code generation circuit including a second flip-flop circuit (Master) configured to hold a value obtained by inverting an input (QB) in synchronization with the clock signal to output the value and a third flip-flop circuit (slave) configured to hold the value of the output of the second flip-flop circuit in synchronization with the clock signal to output the value to the second flip- flop circuit and to set the output to be a bit 1 of the gray code.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baqai (USP 5,428,654).
Regarding claim 1, Baqai’s figure 1 shows A multi-bit gray code generation circuit comprising: a zeroth bit gray code generation circuit (16o) configured to generate a gray code corresponding to a bit 0 of a multi-bit gray code; and a plurality of gray code generation circuits (16i to 16n) each configured to generate a gray code corresponding to each bit higher than the bit 0 of the multi-bit gray code, wherein each of the plurality of gray code generation circuits is constituted by a plurality of flip-flop circuits (56, 58; figure 2), an output of a flip-flop circuit in the previous stage is input to a flip-flop circuit of the next stage, an output of a flip-flop circuit of the final stage is inverted (inverted Q reapplied to the first stage) and held by a flip-flop circuit of the first stage, and an output of one of the plurality of flip-flop circuits is output as a gray code corresponding to each bit as called for in claim 1.

Regarding claim 4, Baqai’s figure 2 shows the plurality of gray code generation circuits  include a first gray code generation circuit including a second flip-flop circuit (56) configured to hold a value obtained by inverting an input (inverted Q is reapplied to the input of the first stage) in synchronization with the clock signal to output the value and a third flip-flop circuit (58) configured to hold the value of the output of the second flip-flop circuit in synchronization with the clock signal to output the value to the second flip- flop circuit and to set the output to be a bit 1 of the gray code.
Allowable Subject Matter
Claims 2-3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/19/2022